Title: From Benjamin Franklin to ——, 25 January 1756
From: Franklin, Benjamin
To: ——


Dear Sir,
Fort Allen, at Gnadenhutten Jan: 25: 1756.
We got to Hays’s the same Evening we left you and reviewed Craig’s Company by the Way. Much of the next morning was spent in exchanging the bad Arms for good, Wayne’s Company having joined us. We reachd however that night to Uplinger’s, where we got into good Quarters.
Saturday morning we began to march towards Gnadenhutten and proceeded near two miles; but it seeming to set in for a rainy day, the Men unprovided with great Coats, and many unable to secure effectually their Arms from the wet, we thought it most adviseable to face about, and return to our former Quarters, where the Men might dry themselves and lie warm; whereas had they proceeded they would have come in wet to Gnadenhutten, where Shelter and Opportunity of drying themselves that night was uncertain. In fact it raind all day and we were all pleased that we had not proceeded. The next Day, being Sunday, we march’d hither where we arrived about 2 in the afternoon, and before 5 had inclosed our Camp with a strong Breast work, Musquet Proof, and with the Boards brought here before by my Order from Drucker’s Mill, got ourselves under some Shelter from the Weather. Monday was so dark with a thick Fog all day, that we coud neither look out for a Place to build, or see where Materials were to be had. Tuesday morning we lookd round us, pitchd on a Place, markd out our Fort on the Ground, and by 10 o’Clock began to cut Timber for Stockades, and to dig the Ground. By 3 in the afternoon, the Logs were all cut and many of them halled to the Spot, the Ditch dug to set them in 3 Feet deep, and that Evening many were pointed and set up. The next Day we were hinderd by Rain most of the Day. Thursday we resumd our Work, and before night were pretty well enclosed, and on Friday morning the Stockado was finished, and Part of the Platform within erected, which was compleated the next morning, when we dismissd Foulk’s and Wetterholt’s Companies, and sent Hays’s down for a Convoy of Provisions. This Day we hoisted your Flag, made a general Discharge of our Pieces, which had been long loaded, and of our two Swivels, and named the Place Fort Allen in Honor of our old Friend. It is 125 Feet long, 50 wide, the Stockadoes most of them a Foot thick, they are 3 Foot in the Ground and 12 Feet out, pointed at the Top, the Figure nearly as follows.

This is an Account of our Weeks Work, which I thought might give you some Satisfaction.
Foulk is gone to build another, between this and Schuylkill Fort, which I hope will be finished (as Trexler is to join him) in a Week or 10 Days. As soon as Hays returns, I shall detach another Party to erect another at Surfas’s, which I hope may be finished in the same Time, and then I purpose to end my Campaign, God willing, and do myself the Pleasure of seeing you in my Return. I can now add no more than that I am with great Esteem and Affection Dear Friend Yours affectionately
B Franklin
